     1:21-cv-00742-CMC-SVH         Date Filed 03/17/21   Entry Number 8   Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA

 Brian Keith Maynor,                         )      C/A No.: 1:21-742-CMC-SVH
                                             )
                      Plaintiff,             )
                                             )
        vs.                                  )
                                             )           ORDER AND NOTICE
 Cpl. Primus; Lt. Shirah; and                )
 Sumter-Lee Regional Detention               )
 Center,                                     )
                                             )
                      Defendants.            )
                                             )

       Brian Keith Maynor (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint pursuant to 42 U.S.C. § 1983 against Sumter-

Lee Regional Detention Center (“SLRDC”), Cpl. Primus, and Lt. Shirah

(collectively “Defendants”), alleging violations of his civil rights. Pursuant to

the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(d)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.     Factual and Procedural Background

       Plaintiff alleges that on February 10, 2021, Primus put his finger in

Plaintiff’s face, called him a murderer, cracker, and a rat, and then hit Plaintiff

in the left side of his face. [ECF No. 1 at 5]. Plaintiff claims he was then placed

in lockup. Plaintiff alleges Shirah told Plaintiff he “got what was coming to

[him].” Id. at 7.
      1:21-cv-00742-CMC-SVH   Date Filed 03/17/21   Entry Number 8   Page 2 of 5




II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

                                        2
    1:21-cv-00742-CMC-SVH      Date Filed 03/17/21   Entry Number 8   Page 3 of 5




requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

            1. Insufficient Allegations Against Shirah

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

       To state a plausible claim for relief under 42 U.S.C. § 1983,1 an

aggrieved party must sufficiently allege he was injured by “the deprivation of


1 Plaintiff’s complaint is properly before this court pursuant to 42 U.S.C. §
1983. Section 1983 is the procedural mechanism through which Congress
provided a private civil cause of action based on allegations of federal
constitutional violations by persons acting under color of state law. The

                                        3
   1:21-cv-00742-CMC-SVH      Date Filed 03/17/21   Entry Number 8   Page 4 of 5




any [of his or her] rights, privileges, or immunities secured by the [United

States] Constitution and laws” by a “person” acting “under color of state law.”

See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1230 (3d ed. 2014).

      Plaintiff has not set forth sufficient factual matter to state a claim

against Shirah. Plaintiff’s sole allegation against Shirah is that Shirah told

Plaintiff he “got what was coming to [him].” [ECF No. 1 at 7]. This allegation

is insufficient to constitute a constitutional violation.

            2. SLRDC Is Not a Person Pursuant to § 1983

      It is well-settled that only persons may act under color of state law;

therefore, a defendant in a § 1983 action must qualify as a person. See 42

U.S.C. § 1983; Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)

(noting that for purposes of § 1983, a person includes individuals and bodies

politic and corporate). Courts have held that inanimate objects such as

buildings, facilities, and grounds are not considered a person and do not act

under color of state law. See Nelson v. Lexington Cnty. Det. Ctr., No. 8:10-

2988-JMC, 2011 WL 2066551, at *1 (D.S.C. May 26, 2011) (finding that the

plaintiff failed to establish that the Lexington County Detention Center, “as a




purpose of § 1983 is to deter state actors from using badge of their authority to
deprive individuals of their federally-guaranteed rights and to provide relief to
victims if such deterrence fails.

                                        4
   1:21-cv-00742-CMC-SVH     Date Filed 03/17/21   Entry Number 8   Page 5 of 5




building and not a person, is amenable to suit under § 1983”). In this case,

Plaintiff names SLRDC, which is a facility used primarily to house detainees

awaiting trial in state court and is not a person amenable to suit under § 1983.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by April 7, 2021, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend Shirah

and SLRDC be dismissed without leave for further amendment.

      IT IS SO ORDERED.


March 17, 2021                             Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       5
